Citation Nr: 0927846	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for stasis dermatitis, to 
include as secondary to service-connected dermatophytosis of 
the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M . Scott Walker, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from January 1951 to 
January 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

The Veteran testified before the undersigned at a February 
2009 hearing conducted via videoconference.  A transcript of 
the hearing is of record.  The Veteran's claim was remanded 
by the Board in March 2009 for further development.


FINDING OF FACT

Stasis dermatitis did not have its onset in or is otherwise 
attributable to service, nor is stasis dermatitis secondary 
to dermatophytosis of the right foot.


CONCLUSION OF LAW

Stasis dermatitis was neither incurred in nor aggravated by 
active service, nor was stasis dermatitis caused or 
aggravated by the Veteran's service connected dermatophytosis 
of the right foot.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claim at issue.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a) (2002).  

With respect to the claim for service connection for stasis 
dermatitis on a direct basis, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A 
letter dated in April 2007, prior to the initial adjudication 
of his claim, informed the Veteran of the information 
necessary to substantiate his claim for direct service 
connection.  He was also informed of the evidence VA would 
seek on his behalf and the evidence he was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  This initial letter 
also informed him of the information necessary to establish 
an effective date or disability rating.  See Dingess/Hartman 
v. Nicholson.  

While regard to the Veteran's alternate contention that his 
stasis dermatitis is secondary to his service-connected 
dermatophytosis or the right foot, the Board observes that 
the Veteran was not notified as to the elements necessary to 
substantiate a claim for secondary service connection.  
However, while the April 2007 letter did not specifically 
discuss the requirements for service connection on a 
secondary basis, the Board notes that the Veteran and his 
representative expressed actually knowledge of the elements 
necessary to establish secondary service connection at the 
February 2009 Board hearing.  Specifically, the Veteran's 
representative noted that the Veteran had never explicitly 
filed a claim for secondary service connection, however the 
Veteran noted that the diagnosis of stasis dermatitis was 
linked to his service connected dermatophytosis.  See hearing 
transcript, p. 7.  Furthermore, the Veteran alleged that his 
dermatitis problems "started in the right foot."  These 
statements show that the Veteran had actual knowledge of the 
requirements necessary to establish secondary service 
connection.  As such, any notification error is harmless.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  The Veteran has not indicated that any other 
outstanding treatment records exist which are not currently 
associated with his claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  With regard 
to the Veteran's claim for entitlement to service connection, 
the Veteran was afforded a VA examination in June 2009 to 
obtain an opinion as to whether his claimed disorder could be 
attributed to service, or whether it was caused by or 
exacerbated by his service-connected dermatophytosis.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
See 38 C.F.R. § 3.159(c) (4) (2008).  Further examination or 
opinion is not needed on the claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the Veteran's 
military service.  The VA examination report is thorough and 
supported by the record.  The examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

In this case, the Veteran claims that he suffers from stasis 
dermatitis, affecting his scalp, left arm, and bilateral 
lower extremities, as a result of his service-connected 
dermatophytosis of the right foot.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with a history stasis dermatitis.  See VA 
examination report, June 15, 2009.  Thus, element (1) of 
Hickson has been satisfied, in that the Veteran has 
demonstrated that he has a current diagnosis.

Regarding in-service diagnoses for this disorder, the 
Veteran's service treatment records are silent as to any 
complaints, diagnosis, or treatment for stasis dermatitis.  A 
skin eruption on the right foot was noted in November 1954, 
however dermatitis was not diagnosed at that time.  On 
separation in January 1955, his examination was negative for 
a skin disorder.  The examiner noted that the Veteran's skin 
and lymphatic systems were "Normal."  See VA Standard Form 
88, January 11, 1955.

Post service, the Veteran was diagnosed with dermatophytosis 
of the right foot in October 1955, for which the Veteran is 
now service connected.  VA outpatient treatment reports, 
beginning in March 1988, noted complaints of a rash on both 
arms.  A diagnosis of stasis dermatitis was rendered in May 
1991 by a VA provider.  While stasis dermatitis has been 
repeatedly diagnosed, the record contains no objective 
evidence of sufficient probative weight that establishes an 
etiological nexus linking his claimed disorder directly to 
his military service or secondary to his service-connected 
dermatophytosis of the right foot.  Specifically, there is no 
competent evidence establishing that the Veteran's stasis 
dermatitis had its onset in service or that establishes an 
etiological relationship between his claimed stasis 
dermatitis and active service.  

The Veteran has testified that his stasis dermatitis is 
secondary to his service-connected dermatophytosis of the 
right foot.  See hearing transcript, February 13, 2009, p. 7.  
To that end, he was provided a VA examination, following a 
Board remand, in June 2009.  At that time, the examiner 
confirmed the diagnoses of stasis dermatitis.  On 
examination, it was noted that the Veteran had varicose 
veins, moderate right and mild left, as well as pitting edema 
of the lower legs.  There were no areas of active dermatitis 
at the time, nor were there active venous stasis ulcerations, 
bilaterally.  Significant post-inflammatory hyperpigmentation 
was noted, but areas of hyperkeratosis were not present.  
Following a review of the record and an examination, the 
examiner opined that it was not likely that the stasis 
dermatitis had its onset while on active duty, and that his 
current diagnosis were not caused by or chronically worsened 
by his service-connected dermatophytosis of the right foot.  
In support of the opinion, the examiner noted the Veteran's 
right foot disorder, which was present in the 4 interdigital 
spaces, and not found anywhere else.  Although the examiner 
noted that the Veteran's history of venous stasis dermatitis 
was worse in the right than the left, he opined that the 
Veteran's claimed disorder was more likely due to venous 
hypertension, varicose veins, diastolic dysfunction, and 
obesity.

While the Veteran's VA outpatient treatment records, as well 
as private treatment records, contain numerous entries of 
treatment and diagnosis for this disorder, the Veteran's 
record is silent as to medical evidence of a nexus between 
his service-connected dermatophytosis and his current 
diagnosis.  

Private treatment records from March 2009 confirmed the 
presence of stasis dermatitis of the right leg.  He was 
diagnosed with varicose veins and dermatophytosis.  See 
private treatment report, March 12, 2009.

An August 2004 private examination noted significant pitting 
edema of the right lower extremity with hyperpigmentation.  
Following a pathologic diagnosis, later that month, the 
Veteran was diagnosed with stasis dermatitis.  See private 
treatment reports, August 10 and August 13, 2004.  However, 
the provided did not provide a link between the Veteran's 
diagnosis of stasis dermatitis and dermatophytosis.  

During the Veteran's Board hearing, he testified that his 
claimed disorder is associated with his service-connected 
dermatophytosis.  When asked if any of his doctors had ever 
said anything of the sort, the Veteran replied, "No, not 
that I know of to my knowledge."  He went on to testify that 
his feet and legs were affected during his period of active 
service.  See Board Hearing, pp. 7, 14.  

As to the Veteran's assertions that his claimed is causally 
related to his service-connected right foot disorder, to 
include his testimony during the February 2009 Board hearing, 
the only evidence of record in support of the Veteran's claim 
for entitlement to service connection are his own lay 
statements.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is 
one type of evidence that must be considered, and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet.App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury-to determine whether to grant service 
connection.  See Robinson v. Shinseki, 2008-7096 (Fed. Cir, 
March 3, 2009).  

Here, the Board does not find that the Veteran is competent 
to determine the etiology of his skin disorder.  While the 
Veteran is competent to report the presence of a rash during 
active duty, or after separation, the Veteran has not been 
shown to be competent to link his claimed disorder to his 
service-connected disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, although the statements of the Veteran 
offered in support of his claim have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical 
nexus between his claimed disorder and his period of service, 
or to his service-connected disability.

As noted above, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley.  Neither the Board nor 
the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.

As such, the Board attaches the most probative value to the 
Veteran's 2009 VA examination.  While there are several 
reports of stasis dermatitis within the Veteran's record, 
none of the Veteran's medical providers have noted that the 
Veteran's dermatophytosis of the right foot is the proximal 
cause of these disorders, or that they have been permanently 
aggravated beyond their normal course of progression as a 
result of his dermatophytosis of the right foot.

In reaching this decision, the Board has thoroughly reviewed 
and considered the report of a June 2007 VA examination.  At 
that time, the examiner noted that the Veteran complained of 
persistent rashes on his scalp, left arm, both legs, and left 
foot.  The Veteran attributed the etiology to that of his 
service-connected disability.  The Veteran further stated 
that the rash on his face began during his time in the Navy.  
On examination, there were no signs of dermatophytosis.  The 
examiner speculated that, if severe enough, the Veteran's 
service-connected dermatophytosis could have contributed to 
the development of the edema leading to the stasis 
dermatitis.  However, the examiner further opined that 
dermatophytosis would not cause the ongoing problem with the 
edema, stasis dermatitis, and stasis eczema.  It was further 
noted that the facial lesions were not related to the 
dermatophytosis in any way.  The Board observes that medical 
opinions expressed in speculative language do not provide the 
degree of certainty required for medical nexus evidence.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Accordingly, the June 2007 
VA examination is of lesser than probative value than the 
more recent June 2009 examination that contained a clear 
opinion supported by a detailed rationale following review of 
the claims folder, and examination of the Veteran.  

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed stasis dermatitis had an onset 
in service, or is etiologically related to service.  Instead, 
the record establishes that, approximately 36 years after 
separation, the Veteran filed a claim for service connection 
for stasis dermatitis.  This significant lapse of time is 
highly probative evidence against the Veteran's claim of a 
nexus between a these disorders and active military service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that a significant lapse in time between service and post-
service medical treatment may be considered in the analysis 
of a service connection claim).  Moreover, the Veteran's 
record does not contain medical evidence to demonstrate that 
this disorder is related to his service-connected 
dermatophytosis of the right foot.  In fact, the most recent 
VA examination of record found that it is less likely than 
not that the Veteran's current diagnosis is related to his 
dermatophytosis of the right foot diagnosis.  Therefore, the 
Veteran's claim for service connection for stasis dermatitis, 
to include as secondary to dermatophytosis of the right foot 
must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2008).  Therefore, the 
preponderance is against the Veteran's claims, and they must 
be denied.


ORDER

Entitlement to service connection for stasis dermatitis, to 
include as secondary to service-connected dermatophytosis of 
the right foot, is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


